Citation Nr: 1227863	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-37 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spinal stenosis status post laminectomy with history of low back strain.  

3.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and from a December 2008 rating decision issued by the Newark, New Jersey, RO, which, in pertinent part, denied entitlement to service connection for a cervical spine disability, granted service connection for lumbar spinal stenosis status post laminectomy with history of low back strain (hereinafter lumbar spine disability), with a 10 percent disability rating assigned, effective November 30, 2005, and denied entitlement to TDIU.  

In August 2011, the Board granted entitlement to an increased disability rating of 20 percent for the Veteran's lumbar spine disability, effective November 30, 2005, and remanded the cervical spine and TDIU issues for additional development.  The Board also granted service connection for urinary incontinence, found that severance of service connection for the lumbar spine disability and related bilateral lower extremity radiculopathy was improper, denied entitlement to an increased initial rating in excess of 40 percent for left lower extremity radiculopathy, and denied entitlement to an increased initial rating in excess of 10 percent for right lower extremity radiculopathy.  

A September 2011 rating decision implemented the Board's August 2011 decision.  

The August 2011 rating decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the parties filed a Joint Motion for Partial Remand, essentially asking the Court to vacate and remand that part of the Board decision denying entitlement to an initial disability rating in excess of 20 percent for the service-connected lumbar spine disability.  The parties agreed that the portion of the Board's decision pertaining to urinary incontinence, restoration of service connection benefits, left lower extremity radiculopathy, and right lower extremity radiculopathy should not be disturbed.  The Court issued an Order in March 2012 granting the motion.  

The issue of entitlement to an increased initial rating in excess of 20 percent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine was proximately due to or the result of the service-connected lumbar spine disability.  

2.  The Veteran's service-connected disabilities have been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has granted the Veteran's claim for service connection for a cervical spine disability and TDIU; therefore, the benefits sought on appeal have been granted in full with respect to both issues.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Cervical Spine Disability

The Veteran contends that he incurred a cervical spine disability during service.  

A May 2006 MRI revealed degenerative disc disease of the cervical spine notable for prominent right paracentral/foraminal disc/ridge complex resulting in deformity of the cervical spinal cord at C5-C6.  Therefore, the first element of service connection-a current disability-has been established.      

Although service treatment records confirm that the Veteran injured his back during service, his complaints and treatment at that time related solely to his thoracic and lumbar spine.  There is no evidence of complaints, treatment, or diagnoses of a cervical spine disability or symptoms during service.  

The first evidence of a cervical spine disability is seen in the Veteran's November 2005 claim for service connection, about 29 years after discharge, despite the fact that he filed a claim for service connection for a lumbar spine disability in September 1977.  In addition, the Veteran did not report any cervical spine symptoms during treatment and lumbar spine surgery between 1982 and 1983 and he specifically denied neck pain in July 1983.  

The Veteran was provided a VA examination in October 2011 to determine the etiology of his cervical spine disability.  The examiner noted the cervical spine disability as demonstrated in the May 2006 MRI and his in-service spinal trauma.  The examiner concluded that, based upon the clinical record, it was at least as likely as not that the service-connected lumbar spine disability, with lumbar and thoracic pain, progressed over the years to his cause his cervical spine disability.  

There is no evidence of record to directly contradict the October 2011 opinion, which was based upon a complete review of the medical evidence of record and the Veteran's statements.  Although the Veteran reported that he injured his upper back during service, his current degenerative disc disease of the cervical spine was found to be proximately due to his service-connected lumbar spine disability based upon the medical and lay evidence of record.  
 
Therefore, based on the forgoing and resolving all doubt in the Veteran's favor, the Board finds that his currently diagnosed cervical spine disability was proximately caused by his service-connected lumbar spine disability.  Service connection for the cervical spine disability is, therefore, warranted.  38 U.S.C.A. § 5107(b) (West 2002).

TDIU

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
38 C.F.R. 3.340, 3.341, 4.16 (2011).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.   
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.
      
In this case, the Veteran is service-connected for and currently assigned a 40 percent evaluation for radiculopathy of the left lower extremity, with mild left foot drop; a 40 percent evaluation for urinary incontinence; a 20 percent evaluation for lumbar spinal stenosis status post laminectomy with history of low back strain; and a 10 percent evaluation for radiculopathy of the right lower extremity.  His combined evaluation is currently 80 percent.  In addition, the Board notes that service connection for a cervical spine disability was granted herein and a disability rating has not yet been assigned.  As such, the Veteran clearly meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 
In this regard, he reported in a December 2007 application for TDIU that he had completed four years of college and that he last worked during the summer of 1986.  His highest annual income was earned in 1971 when he worked as a line mechanic.  He reported that he could not work because he was unable to stand for a long period of time or walk far, he had to ambulate with a walker, and he was in excruciating pain in his cervical and lumbar spine and in his lower extremities.  

During an April 2008 VA examination, the Veteran reported that he was in constant pain, including during sitting, standing, and walking.  He used a rolling walker and a custom-molded foot orthotic, and his disabilities interfered with his daily activities.  The VA examiner concluded that the Veteran was not capable of physical or sedentary employment because he had pain sitting, standing, and bending, which was only relieved with lying down or constantly changing positions.  He also was on pain medication and required the use of a walker.  

He reported to a September 2008 VA examiner that he last worked in 1986, he required 12 hours per day of assistance with activities of daily living, and he used a case at home and a walker outside his house.  

The Veteran submitted a Vocational Assessment Report dated in July 2012, which was conducted by a vocational consultant.  The consultant reviewed the Veteran's service-connected disabilities, his reported history of in-service and post-service injuries, treatment, and symptoms, and the medical evidence and opinions of record at that time.  The consultant noted that the Veteran's symptoms had not improved despite on-going physician treatment and rendered him unable to ambulate for long and without a cane or stroller, required him to frequently alternate from sitting to standing with constant pain, and limited in his ability to perform even basic household upkeep.  Based upon the evidence of record, the consultant stated the opinion within a reasonable degree of vocational certainty that the Veteran's low back disability resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since 1986.  

Given the Veteran's severe limitations and difficulties with basic functioning, the April 2008 VA examiner's positive opinion, and the July 2012 vocational consultant's opinion, and resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities render him incapable of obtaining and maintaining gainful employment.  Therefore, entitlement to TDIU is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disability, including degenerative disc disease of the cervical spine, is granted, subject to governing criteria applicable to the payment of monetary benefits.  

Entitlement to TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits.  


REMAND

Based upon the March 2012 Joint Motion for Remand (JMR), the Board finds that a remand is necessary in this case in order to properly adjudicate the issue of entitlement to an increased initial rating in excess of 20 percent for the Veteran's lumbar spine disability.  

In order to obtain an increased rating for the lumbar spine disability, the record must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71(a), Diagnostic Code 5238 (2011).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which there is functional loss due to certain factors which are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In Mitchell v. Shinseki, 25 Vet. App. 32, 36-37 (2011), the Court explained that the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, pain on movement, swelling deformity, and atrophy that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the factors cited above, and VA must, in evaluating the severity of a joint disability, determine the overall functional impairment due to these factors.  Id.

As noted in the August 2011 Board decision, a June 2006 VA examination report reflected range of motion of the lumbar spine consisting of 80 degrees of flexion with pain beginning at 60 degrees.  There was no additional limitation of motion on repetitive use due to pain, fatigue, or lack of endurance.

An April 2008 VA examination report reflected range of motion of the lumbar spine consisting of 45 degrees of flexion.  The Veteran complained of pain throughout all ranges of motion but there was no additional loss of function due to pain, fatigue, or lack of coordination after repetitive motion of the spine.

A September 2008 VA examination report reflected range of motion of the lumbar spine consisting of 75 degrees of flexion.  Although there was pain relief on flexion, there was pain throughout the other ranges of motion.  Pain increased following two repetitive range of motion and the Veteran was unable to continue due to dizziness.

The Board relied on the June 2006, April 2008, and September 2008 VA examinations in determining that the Veteran was entitled to a 20 percent disability rating, but no more, for the entire period on appeal.  

However, as noted in the March 2012 JMR, the June 2006 VA examiner noted mild weakness and moderate stiffness in addition to pain and fatigue, but only commented on whether there were any functional limitations associated with pain and fatigue.  Moreover, the September 2008 VA examiner noted that there was pain throughout the entire range of motion, and pain increased following two repetitive ranges of motion, but the Veteran was unable to continue due to dizziness.  It is not clear whether the dizziness was attributable to the Veteran's pain or some other unrelated cause.  Based on the forgoing, the Board finds that the VA examinations of record do not adequately describe the severity of the Veteran's lumbar spine disability.  

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the current severity of the service-connected lumbar spine disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated testing should be conducted.

The examiner should report the range of motion of the thoracolumbar spine in degrees.  The examiner should also report whether there is objective evidence of pain on motion, weakness, stiffness, excess fatigability, and/or incoordination associated with the lumbar spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above, including during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner is also requested to report, to the extent possible, whether the Veteran's current disability picture is likely consistent with the disability picture demonstrated at the time of the last VA examination or any other prior VA examination.  

The examiner should report whether there is any ankylosis of the spine, and if so, whether the ankylosis was favorable or unfavorable (i.e. for how long has the current disability picture existed).  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history and current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Following completion of all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative who should be afforded a reasonable opportunity for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


